NOT FOR PUBLICATION                             FILED
                     UNITED STATES COURT OF APPEALS                          MAR 19 2019
                                                                          MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

JOHN HENRY RYSKAMP,                                No. 18-71325

                 Petitioner-Appellant,             Tax Ct. No. 3899-18

  v.
                                                   MEMORANDUM*
COMMISSIONER OF INTERNAL
REVENUE,

                 Respondent-Appellee.

                            Appeal from a Decision of the
                              United States Tax Court

                             Submitted March 12, 2019**

Before:      LEAVY, BEA, and N.R. SMITH, Circuit Judges.

       John Henry Ryskamp appeals pro se from the Tax Court’s order dismissing

for lack of subject matter jurisdiction his petition regarding his tax liabilities for tax

year 2018. We have jurisdiction under 26 U.S.C. § 7482(a)(1). We review de

novo the Tax Court’s dismissal for lack of subject matter jurisdiction. Gorospe v.



       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Comm’r, 451 F.3d 966, 968 (9th Cir. 2006). We affirm.

      The Tax Court properly concluded that it lacked jurisdiction over

Ryskamp’s petition because the Internal Revenue Service’s document that formed

the basis for Ryskamp’s petition was not a notice of determination. See 26 U.S.C.

§ 6330 (notice of determination); Gorospe, 451 F.3d at 968 (the Tax Court is a

court of limited jurisdiction, and its subject matter is defined by Title 26 of the

United States Code). Contrary to Ryskamp’s contentions, his substantive due

process arguments do not confer jurisdiction on the Tax Court.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Ryskamp’s request for class certification, set forth in his opening brief, is

denied.

      AFFIRMED.




                                           2                                     18-71324